FILE COPY




                             11th Court of Appeals Mandate

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 2 OF ECTOR COUNTY, GREETINGS:

BEFORE our Court of Appeals for the Eleventh District of Texas, on March 28, 2017,
the cause upon appeal to revise or reverse your judgment between

                          In the interest of R.S. and J.S., children

                    11th Court of Appeals No. 11-16-00291-CV and
                   County Court at Law No. 2 Case No. CC2-3459-PC



was determined; and therein our said Court made its order in these words:

   “This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed."

       WHEREFORE WE COMMAND YOU To observe the order of our said Court of

Appeals for the Eleventh District of Texas, in this behalf, and in all things to have it duly

recognized, obeyed and executed.

                                                  WITNESS, the HON. JIM R. WRIGHT, Chief
                                                  Justice of our said Court, with the seal
                                                  thereof annexed at the City of Eastland,
                                                  on June 7, 2017.




                                                  SHERRY WILLIAMSON, CLERK

                                                  By: Myrna McGough, Deputy